"William B. Brown, J.,
concurring. Whether a deputy sheriff is a member of the classified or unclassified service is a question which must be determined on a case-by-case basis. A sheriff who deems his deputy to be unclassified may feel free to remove him arbitrarily. Years of litigation might ensue, with a final determination that the deputy was indeed “classified,” and, therefore, wrongfully excluded from his employment. In such case, the employee would be entitled to back pay for his period of unemployment. Monaghan v. Richley (1972), 32 Ohio St. 2d 190.
Although the issue is not squarely presented herein, in order to avoid such waste of human resources and public funds, and to ease the anxiety of public employees whose jobs are in the gray area between classified and unclassified service, I would require appointing authorities to utilize the procedure delineated in Rule PL-3-03,5 Ad*117ministrative Rules of the Director of Administrative Services, whereby a deputy’s classified or unclassified status could be determined upon hiring.

 Rule PL-3-03 reads:
“Deputies and Assistants.
“Notices from appointing authorities of the appointment of deputies and assistants exempt from the classified service under the provisions *117ef paragraph 9, subsection (A) of Sec. 143.08, Ohio Revised Code [now R. C. 124.11(A) (9)], shall be accompanied by a statement of the provisions of the law under which such deputies and assistants are appointed and- a statement of the duties to be assigned to such appointees showing that they are in fact authorized to act for and in place of their principals or are performing duties of a confidential and fiduciary character involving the responsibilities of their principals.”